AMDAHL, Chief Justice.
We granted the petition of the Minneapolis Civil Rights Commission to review that portion of an order of the Court of Appeals authorizing the respondent Carolyn Waller to proceed in forma pauperis on appeal and directing the City of Minneapolis to pay the reasonable expenses incurred in preparing a transcript, obtaining the record and reproducing Waller’s briefs. We reverse in part and remand to the Court of Appeals.
The respondent’s affidavit in support of her petition to proceed in forma pauperis discloses that her annual gross income from employment is in excess of $23,000 and that she has a net monthly income in excess of $1,000. As a result, we must conclude that, under the circumstances of record, the respondent does not satisfy the guidelines established to assist those unable to afford the costs of an appeal. See Minn.Stat. § 563.01 (1986).
We therefore reverse that portion of the Court of Appeals’ order and remand to that court for its determination of whether the respondent’s writ of certiorari should be discharged and the appeal dismissed.
Reversed in part and remanded.